Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14, 15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-10, and 15-20 of U.S. Patent No. 11148740. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-11, 14, 15, and 19 are fully encompassed by claims 1, 3-5, 7-10, and 15-20 of U.S. Patent No. 11148740.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6. 8, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Patent No. D841,523) in view of Burgner (US Patent no. 2,070,254).  
Regarding claim 1, Ford discloses a rack (see illustration below) for scooters, comprising: a base portion; and a rack plate mounted to the base portion, the rack plate comprising a top plate that is generally parallel to the ground and a front plate extending downward from the top plate, wherein the top plate includes a plurality of slots, each of which is configured to receive a neck portion of a scooter. 
    PNG
    media_image1.png
    738
    1124
    media_image1.png
    Greyscale

However, Ford does not disclose wherein the at least one of the plurality of slots comprises a first portion that extends substantially perpendicular to a longitudinal axis of the top plate and a second portion that extends substantially parallel with the longitudinal axis of the top plate.  
Burgner discloses a rack for golf clubs, comprising: a base portion with legs (10 and 10’); and a rack plate (11) mounted to the base portion, the rack plate comprising a top plate (11) that is generally parallel to the ground and a front plate (figures 6 and 9) extending downward from the top plate, wherein the top plate includes a plurality of slots (15, figure 6), each of which is configured to receive a handle portion of the golf clubs; wherein the at least one of the plurality of slots (15) comprises a first portion (see illustration below) that extends substantially perpendicular to a longitudinal axis of the top plate and a second portion that extends substantially parallel with the longitudinal 
axis of the top plate (see illustration below).  

    PNG
    media_image2.png
    335
    654
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art to have modify slot of Ford such that the slot entrance has a first portion perpendicular to longitudinal axis of the top plate and a second portion parallel to the longitudinal axis of the top plate as taught by Burgner for the well-known advantage of preventing the elongated item from existing the slot entrance. 
Regarding claim 2, Ford does not disclose wherein the second portion of the slot has a width that decreases at increasing distance from the first portion of the slot.   Burgner discloses a rack for golf clubs, comprising: a base portion with legs (10 and 10’); and a rack plate (11) mounted to the base portion, the rack plate comprising a top plate (11) that is generally parallel to the ground and a front plate (figures 6 and 9) extending downward from the top plate, wherein the top plate includes a plurality of slots (15, figure 6), each of which is configured to receive a handle portion of the golf clubs; and the slot has second portion with a width that decreases at increasing distance from the first portion of the slot (figure 6 and illustration below).  Such arrangement of slot has the well-known advantage of preventing the elongated item from existing the slot entrance. 


    PNG
    media_image3.png
    476
    836
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art to have modify slot of Ford such that the slot has a width that decreases at increasing distance from the slot entrance as taught by Burgner for the well-known advantage of preventing the elongated item from existing the slot entrance. 
Regarding claim 3, Ford discloses wherein the rack plate includes one or more apertures (see illustration above) associated with at least one of the plurality of slots, each of the one or more apertures being configured to receive a portion of a lock such that the lock secures the scooter within the slot (see illustration above).  
Regarding claim 4, Ford discloses wherein the one or more apertures associated with at least one of the plurality of slots comprises a first aperture and a second aperture (see illustration above), the first and second apertures being positioned on opposite sides of the first portion of the slot, and the first and second apertures together being configured to receive portions of a lock such that the lock secures a scooter within the slot (see illustration above).  
Regarding claim 5, in the Ford and Burgner combination above, Ford discloses wherein the one or more apertures associated with at least one of the plurality of slots comprises a first aperture (labelled as “the third aperture” see illustration below) and a second aperture (see illustration below). Burgner teaches providing a second portion of the L-shaped slot as discussed above.
 The combination of Ford and Burgner would have provided the first aperture (labelled as “third aperture” in the illustration below) being positioned to the rear of the second portion of the slot and the second aperture (see illustration below) being positioned to the front of the second portion of a slot, and the first and second apertures together being would have configured to receive portions of a lock (such as the one shown below) such that the lock secures a scooter within the slot.  

    PNG
    media_image1.png
    738
    1124
    media_image1.png
    Greyscale

 	Regarding claim 6, in the Ford and Burgner combination above, Ford discloses wherein the one or more apertures associated with at least one of the plurality of slots comprises first, second, and third apertures (see illustration above), the first and second apertures being positioned on opposite sides of the first portion of the slot, and the first and second apertures together being configured to receive portions of a lock such that the lock secures a scooter within the slot in a first manner; and the combination of Ford and Burgner in accordance with claims 4 and 6 above would have provided 13the first and third apertures (illustrated above) being positioned on opposite sides of the second portion of the slot, and the first and third apertures together being configured to receive portions of a lock (such as the lock shown above) such that the lock secures a scooter within the slot in a second manner.  
Regarding claim 8, Ford discloses wherein the base portion includes a first leg attached to a first end of the rack plate and a second leg attached to a second end of the rack plate (see illustration above).  
Regarding claim 9, Ford discloses wherein each of the first and second legs comprises one or more openings configured to receive fasteners to anchor the rack to the ground (see illustration above).  
	Regarding claim 10, Ford discloses wherein each of the first and second legs includes a lower portion and an upper portion, the upper portion extending upward from the lower portion at an acute angle (see illustration above).  
	Regarding claim 11, in the Ford and Burgner combination above, Ford discloses the top plate as generally parallel to the ground with a slight incline (figures 3 and 4).   Burgner teaches providing L-shaped slots in the top plate (11) wherein the top plate  being parallel to the ground.   It would have been obvious to one of ordinary skilled in the art to have modify the top plate arrangement of Ford such that it is parallel to the ground as taught by Burgner for aesthetic purposes.  And such combination of Ford and Burgner would have provided the top plate and front plate to be at an obtuse angle. 
Regarding claim 13, the rack of Ford does not have a front wheel catch component. 
Regarding claim 19, in the Ford and Burgner combination above, Burgner further teaches wherein the slot (15) comprises a first portion (see illustration of Burgner above) that extends substantially perpendicular to a longitudinal axis of the top plate and a second portion that extends substantially parallel with the longitudinal axis of the top plate (see Burgner illustration above).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Patent No. D841,523) in view of Burgner (US Patent no. 2,070,254) as applied to claim 1 above, and further in view of Barron (US Publication no. 2007/0040087). Ford and Burgner combined discloses all the claimed features of applicant’s device except for wherein the outer surface of the top plate is rubber.  Barron discloses a scooter rack comprising a top plate (20) with slot (12, figure 2) for scooter (54) wherein the outer surface of the top plate “may be covered with an elastomer…to provide a softer surface and prevent scratching of the scooters by the bracket when the scooters are stored on and removed from the bracket” ( see paragraph [0022]). It would have been obvious to one of ordinary skilled in the art to have made the outer surface of the top plate of Ford and Burgner combined such that it is covered with an elastomeric material to provide a softer surface and prevent scratching of the scooters as taught to be desirable by Barron. It would have been obvious to one of ordinary skilled in the art to have chosen rubber as the top plate material since rubber is a well-known form of elastomeric material.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Patent No. D841,523) in view of Burgner (US Patent no. 2,070,254) as applied to claims 1  and 8 above, and further in view of Birkmann et al (US Patent no. D488106).  Ford and Burgner combined discloses all the claimed features of applicant’s device except for wherein each of the first and second legs is made of hollow square metal tubes. Burgner discloses first and second legs (10 and 10’) of hollow U-shaped metal in order to provide secure strength (page 1, column 2, lines 45-50).  It would have been obvious to one of ordinary skilled in the art to have modify the first and second legs of Ford such that it is of hollow metal shaped for strength as taught to be desirable.    
Ford and Burgner combined does not disclose the first and second legs is square tubes.  Birkmann teaches a scooter rack comprising a horizontal member supported by first and second vertical legs that is made of rectangular shape (figure 1).  It would have been obvious to one of ordinary skilled in the art to have modify the hollow metal legs of Ford and Burgner combined such that it is of rectangular tube as taught by Birkmann.  Further it would have been obvious design choice to choose a square legs as oppose to the rectangular legs since applicant has not disclose any criticality in having square legs.  Moreover, other shapes would perform as well.     
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Patent No. D841,523) in view of Burgner (US Patent no. 2,070,254) as applied to claim 1 above, and further in view of Johannes Kooijmans (US Patent no. 8,429,941).  Ford and Burgner combined discloses all the claimed features of applicant’s device except for wherein each of the plurality of slots is also configured to receive a portion of a bicycle frame. Johannes Kooijmans discloses a rack with top plate (1) with plurality of slots (5) configured to receive a frame tube of a bicycle (see abstract). It would have been obvious to one of ordinary skilled in the art to have modify the scooter rack of Ford and Burgner combined such that slots can also receive frame of a bicycle as taught to be desirable by  Johannes Kooijmans.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US Patent No. D841,523) in view of Burgner (US Patent no. 2,070,254) as applied to claims 1 or 1 and 8 above, and further in view of Moravick et al (US publication no. 20200361328).Regarding claim 15, Ford and Burgner combined discloses all the claimed features of applicant’s device except for further comprising a charger configured to provide electric bicycles and electric scooters with an electric charge.  Moravick teaches in a rack which provides a charger configured to provide electric bicycles and electric scooters with an electric charge.  (paragraph [0002].  It would have been obvious to one of ordinary skilled in the art to have modify the scooter rack of Ford and Burgner combined such that charging function is provided for charging the electric scooter as taught to be desirable by Moravick.   
Regarding claim 16,  in the combination of Ford, Burgner, and Moravick discussed above, Moravick further discloses comprising a solar energy panel, a wind energy turbine, or both (see paragraph [0074]).  
Regarding claim 17, in the combination of Ford, Burgner, and Moravick discussed above, Moravick further discloses wherein the charger is a wireless charger (see paragraph [0074]).  
Regarding claim 18. in the combination of Ford, Burgner, and Moravick discussed above, Moravick further discloses wherein the charger is associated with at least one of the slots (105, figure 4), so that a scooter (120) may be charged by being placed within the slot.  It would have been obvious to one of ordinary skilled in the art to have modify the scooter rack of Ford and Burgner combined such that wherein the charger is associated with at least one of the slots, so that a scooter may be charged by being placed within the slot as taught to be desirable by Moravick.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Raunkiaer et al (EP 2937268A1) in view of Burgner (US Patent no. 2,070,254)
Regarding claim 1, Raunkiaer discloses a rack (see illustration below) for scooters, comprising: a base portion; and a rack plate mounted to the base portion, the rack plate comprising a top plate that is generally parallel to the ground and a front plate extending downward from the top plate, wherein the top plate includes a plurality of slots, each of which is configured to receive a neck portion of a scooter (see illustration below). 



    PNG
    media_image4.png
    604
    813
    media_image4.png
    Greyscale

	. 
Burgner discloses a rack for golf clubs, comprising: a base portion with legs (10 and 10’); and a rack plate (11) mounted to the base portion, the rack plate comprising a top plate (11) that is generally parallel to the ground and a front plate (figures 6 and 9) extending downward from the top plate, wherein the top plate includes a plurality of slots (15, figure 6), each of which is configured to receive a handle portion of the golf clubs; wherein the at least one of the plurality of slots (15) comprises a first portion (see illustration below) that extends substantially perpendicular to a longitudinal axis of the top plate and a second portion that extends substantially parallel with the longitudinal 
axis of the top plate (see illustration below).  

    PNG
    media_image2.png
    335
    654
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art to have modify slot of Raunkiaer such that the slot entrance has a first portion perpendicular to longitudinal axis of the top plate and a second portion parallel to the longitudinal axis of the top plate as taught by Burgner for the well-known advantage of preventing the elongated item from existing the slot entrance. 
Regarding claim 2, Raunkiaer does not disclose wherein the second portion of the slot has a width that decreases at increasing distance from the first portion of the slot.   Burgner discloses a rack for golf clubs, comprising: a base portion with legs (10 and 10’); and a rack plate (11) mounted to the base portion, the rack plate comprising a top plate (11) that is generally parallel to the ground and a front plate (figures 6 and 9) extending downward from the top plate, wherein the top plate includes a plurality of slots (15, figure 6), each of which is configured to receive a handle portion of the golf clubs; and the slot has second portion with a width that decreases at increasing distance from the first portion of the slot (figure 6 and illustration below).  Such arrangement of slot has the well-known advantage of preventing the elongated item from existing the slot entrance. 


    PNG
    media_image3.png
    476
    836
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art to have modify slot of Raunkiaer such that the slot has a width that decreases at increasing distance from the slot entrance as taught by Burgner for the well-known advantage of preventing the elongated item from existing the slot entrance. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art of record further demonstrate racks with slots for retaining items therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc